Citation Nr: 0529563	
Decision Date: 11/03/05    Archive Date: 11/14/05

DOCKET NO.  02-00 992A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a certificate of eligibility for 
assistance in acquiring specially 
adapted housing or a special home adaptation grant.

2.  Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile or other 
conveyance, and adaptive equipment therefor, or for adaptive 
equipment only.

3.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from January 2001 and January 2002 decisions by the 
RO.

This case was previously before the Board in September 2003.  
At that time, the Board remanded each of the above-listed 
issues for further development.  In addition, the Board 
denied the veteran's claim for an effective date earlier than 
August 13, 1985 for the award of service connection and 
compensation for neurogenic bladder.

In August 2005, the veteran's representative pointed out that 
the veteran, in August 2003, had requested a hearing before 
the Board, and that the hearing had never been scheduled.  
Accordingly, in September 2005, the veteran was afforded a 
Board hearing.

At the September 2005 hearing, no testimony was offered with 
respect to the earlier effective date issue decided by the 
Board in September 2003.  Accordingly, the Board finds no 
reason to disturb the September 2003 decision as to that 
issue.  Cf. 38 C.F.R. § 20.904(a) (indicating that the Board 
may vacate a decision on its own motion where there was a 
prejudicial failure to afford the appellant a personal 
hearing) (emphasis added).

This appeal has been advanced on the Board's docket pursuant 
to 38 U.S.C.A. § 7107(a)(2) and 38 C.F.R. § 20.900(c).  For 
the reasons stated below, the issues presently on appeal are 
being REMANDED for additional development.  VA will notify 
the veteran if further action is required on his part.


REMAND

When this case was remanded in September 2003, the Board 
requested, among other things, that the veteran be afforded 
an orthopedic and neurologic examination for purposes of 
determining whether his service-connected disabilities caused 
him to be confined to a wheelchair, or caused disability such 
that he would be equally well served by an amputation stump 
at the site of election.  The Board directed that the 
examiner(s) should review the veteran's claims folders prior 
to the examination, and note such review in the examination 
report(s).  The Board also requested that the veteran be 
afforded an examination to assess whether his service-
connected disabilities resulted in the need for regular aid 
and attendance.

Unfortunately, the requested development has not been 
completed.  Although the veteran was afforded a VA orthopedic 
and neurologic examination in February 2005, the examiner 
stated that he was unable to completely review the veteran's 
claims files.  In addition, although the veteran was also 
afforded examinations for purposes of assessing his need for 
aid and attendance-and it was noted that he did, in fact, 
require daily skilled services-the examiners did not clearly 
identify the need, if any, that was occasioned by the 
veteran's service-connected disabilities alone, as 
distinguished from other, non-service-connected impairments.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on the 
appellant, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The Court has 
indicated, moreover, that if the Board proceeds with final 
disposition of an appeal, and the remand orders have not been 
complied with, the Board itself errs in failing to ensure 
compliance.  Id.  Given those pronouncements, and the fact 
that the development sought by the Board in this case has not 
been fully completed, another remand is now required.  
38 C.F.R. § 19.9 (2004).

Records of the veteran's treatment at the VA Medical Center 
(VAMC) in Charleston, South Carolina were last obtained on 
October 18, 2002.  On remand, the RO should make efforts to 
obtain any records of relevant treatment the veteran may have 
undergone since that time, in order to ensure that his claims 
are adjudicated on the basis of an evidentiary record that is 
as complete as possible.

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Ask the veteran to indicate whether he 
has received any additional treatment at the 
VAMC in Charleston, South Carolina for his 
service-connected low back, bladder, and/or 
prostate disabilities since October 18, 2002.  
If he has, undertake efforts to obtain the 
records of that treatment, following the 
procedures set forth in 38 C.F.R. § 3.159.  
The response(s) received, and any evidence 
obtained, should be associated with the 
claims file.

2.  After the foregoing development has been 
completed, schedule the veteran for an 
orthopedic and neurologic examination.  The 
examiner(s) should review the claims files 
and note in the report(s) of the 
examination(s) that the claims files have 
been reviewed.  After examining the veteran, 
and completing any indicated testing, the 
examiner(s) should offer an opinion as to 
each of the following questions:

a.  Have the service-connected 
disabilities of the veteran's low back, 
bladder, and/or prostate, considered 
alone, and without respect to any other, 
non-service-connected disabilities, 
caused the veteran to lose the use of 
his lower extremities such that there is 
a necessity for regular and constant use 
of a wheelchair, braces, crutches, or 
canes as a normal mode of locomotion 
(even though occasional locomotion by 
other methods may be possible)?

b.  Have the service-connected 
disabilities of the veteran's low back, 
bladder, and/or prostate, considered 
alone, and without respect to any other, 
non-service-connected disabilities, 
caused the veteran to lose the use of 
his lower extremities such that he would 
be equally well served (in terms of 
balance, propulsion, etc.) by an 
amputation stump below the knee with use 
of a suitable prosthetic appliance?
 
A complete rationale should be provided.

3.  Schedule the veteran for an aid and 
attendance examination.  The examiner should 
review the claims files and note in the 
report of the examination that the claims 
files have been reviewed.  After examining 
the veteran, and completing any indicated 
testing, the examiner(s) should offer an 
opinion as to whether the veteran's service-
connected low back, bladder, and/or prostate 
disabilities, considered alone-and without 
respect to any other, non-service-connected 
disabilities: (a) prevent him from dressing 
or undressing himself; (b) prevent him from 
keeping himself ordinarily clean and 
presentable; (c) result in the frequent need 
of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the 
particular disability or disabilities cannot 
be done without aid; (d) prevent him from 
attending to the wants of nature; and/or (e) 
cause him to require care or assistance on a 
regular basis to protect him from hazards or 
dangers incident to his daily environment.

A complete rationale should be provided.

4.  Thereafter, take adjudicatory action on 
the claims here in question.  If any benefit 
sought is denied, furnish the veteran and his 
representative a supplemental statement of 
the case (SSOC).

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


